PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 15,2008, claimant’s daughter was traveling on Cedar Crest Drive in Huntington, Cabell County, when his 2006 Kia Spectra struck a hole in the road damaging a tire and rim.
2. Respondent was responsible for the maintenance of Cedar Crest Drive which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $246.49. Claimant’s insurance deductible at the time of the incident was $500.00.
4. Respondent agrees that the amount of $246.49 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was *241negligent in its maintenance of Cedar Crest Drive on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $246.49.
Award of $246.49.